Opinion by
Mb. Justice Mitchell,
The undisputed evidence shows that the city not only retained the right to determine when any underpinning or shoring up of foundations should be done (such work being the subject of extra compensation to the contractor), but did in fact refuse or neglect to authorize the shoring up of plaintiff’s house when the excavation was first made. This omission was the negligence complained of as the cause of the injury. There was evidence, therefore, on which the case must have gone to the jury, and under the agreement of the parties, the court was right in entering judgment for the plaintiff.
Judgment affirmed.